Citation Nr: 0709809	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral derangement with hypertrophic arthritis of the 
thoracolumbar spine.  

2.  Entitlement to a rating in excess of 30 percent for 
bilateral varicose veins.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes cavus.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision for the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By correspondence dated March 23, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
lumbosacral derangement with hypertrophic arthritis of the 
thoracolumbar spine is presently manifested by no more than 
forward flexion of less than 30 degrees, including as a 
result of pain and dysfunction.  

3.  The evidence demonstrates the veteran's service-connected 
bilateral varicose veins disorder is presently manifested by 
mild varicose veins without evidence of persistent edema, 
stasis pigmentation, or eczema; his 30 percent rating has 
been in effect for more than 20 years and is protected.

4.  The evidence demonstrates the veteran's service-connected 
bilateral pes cavus is presently manifested by all toes 
hammer toes and very painful callosities with significant 
extensor contraction of the metatarsophalangeal joints and 
significant flexion contraction at the interphalangeal 
joints.  

5.  The persuasive evidence of record does not demonstrate 
the veteran is unemployable as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent rating 
for lumbosacral derangement with hypertrophic arthritis of 
the thoracolumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2006).

2.  The criteria for a rating in excess of 30 percent rating 
for bilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.104, 
Diagnostic Code 7120 (2006).

3.  The criteria for a 50 percent rating, but no higher, for 
bilateral pes cavus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).

4.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Because of the decisions in this case any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Lumbar Spine
501
6
Osteitits Deformans

The diseases under diagnostic codes 50013 through 5024 
will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5016 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

In this case, the separation physical examination noted that 
the veteran injured his back while getting into a truck.  He 
stated that he received outpatient hospital treatment for two 
weeks.  Service connection and a zero percent rating were 
established in a March 1947 rating decision.  An increased 10 
percent rating was awarded for dorsal and lumbar spine 
hypertrophic arthritis in August 1949.  An increased 
20 percent rating was awarded for lumbosacral derangement 
with hypertrophic arthritis of the dorsal and lumbar spines 
in an October 1958 rating decision.  In correspondence dated 
in April 2004 the veteran requested entitlement to an 
increased rating.  

On VA examination in May 2004 the veteran complained of 
constant, dull low back pain estimated as three to five on a 
ten point scale.  He stated he had pain and numbness that 
sometimes radiated to the right leg and sometimes to the left 
leg.  He reported increased pain estimated as eight out of 
ten in intensity approximately once per week which lasted 
from four to five hours.  These episodes were precipitated by 
prolonged sitting, walking more than five blocks, and bending 
over.  There was no history of any incapacitating pain over 
the previous 12 months.  He stated he could walk three or 
four blocks or about 30 minutes without pain.  He stated he 
walked slowly to avoid back pain and had great difficulty 
arising from bed due to pain.  His activities of daily living 
were completed with great difficulty because of a lack of 
range of motion and he experienced numbness in the legs while 
driving.  

The examiner noted the veteran had a kyphotic spine with no 
postural instability.  His gait was normal.  The curvature of 
the spine was normal and symmetrical in appearance.  Range of 
motion studies revealed flexion to 30 degrees with complaints 
of pain at that level.  Extension was to 10 degrees with 
complaints of severe pain after that motion.  Left and right 
lateral flexion was to 10 degrees with pain at that level.  
Left and right lateral rotation was to 20 degrees with 
complaints of moderate pain at that level.  During flare-ups 
of pain he had additional limitation of motion and was unable 
to bend forward or twist secondary to pain.  There was muscle 
spasm to the lumbar area and generalized paraspinal 
tenderness in the lumbar spine region.  Kyphotic posture and 
musculature of the back was normal.  Neurological examination 
revealed hip flexors motor strengths were 4/5, knee extension 
and knee flexion motor strengths were 4/5, and dorsiflexion 
and plantar flexion motor strengths were 4/5.  There was no 
evidence of muscle atrophy and tone was normal.  Sensation 
was intact to light touch and pinprick sensation was normal.  
Knee and ankle reflexes were 2+, bilaterally.  Straight leg 
raise testing was negative.  After repetitive range of motion 
there was decreased motion of approximately five degrees with 
increased pain, fatigability, and lack of endurance.  There 
was no evidence of incoordination.  The diagnosis was chronic 
low back pain syndrome associated with degenerative joint 
disease and Paget's disease.  It was noted that the veteran 
was currently working part-time as an accountant.  The 
examiner stated he was not able to work a full-time job or 
perform physical work, but that he could work two to three 
hours as a part-time accountant.  The examiner did not state 
that the inability to work full time was the result of the 
back disorder.

Based upon the evidence of record, the Board finds the 
veteran's service-connected lumbosacral derangement with 
hypertrophic arthritis of the thoracolumbar spine is 
presently manifested by forward flexion of less than 30 
degrees, including as a result of pain and dysfunction.  
There is no evidence, however, of unfavorable ankylosis of 
the entire thoracolumbar spine or intervertebral disc disease 
for a higher schedular rating.  It is significant to note 
that Paget's disease or osteitis deformans is a generalized 
skeletal disease in which bone resorption, i.e., removal of 
bony tissue, and formation are both increased, leading to 
thickening and softening of the bones, and bending of weight-
bearing bones.  Papa v. Brown, 5 Vet. App. 327, 329 (1993).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The evidence shows that the veteran 
is not able to work a full-time job or perform physical work, 
but that he could work two to three hours as a part-time 
accountant.  However, his inability to work full time was not 
attributed to the back disorder.  The disorder is not 
demonstrated to have a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Varicose Veins

712
0
Varicose veins:
Ratin
g

With the following findings attributed to the 
effects of varicose veins:
 

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7120 (2006). 

VA regulations provide that a readjustment to the Schedule 
for Rating Disabilities shall not be grounds for reduction of 
a disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under VA laws 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951 (2006).

In this case, service connection was established for right 
leg varicose veins in March 1947 and a zero percent rating 
was assigned.  VA records show the veteran underwent multiple 
ligation and stripping of the right saphenous vein in March 
1957.  The hospital discharge diagnoses included right leg 
varicose veins, treated and improved, left leg varicose 
veins, moderate and untreated, and stasis dermatitis of the 
left leg, treated and improved.  A 30 percent schedular 
rating was assigned for bilateral varicose veins in a May 
1957 rating decision.  In correspondence dated in April 2004 
the veteran requested entitlement to an increased rating.

On VA examination in May 2004 the veteran reported that his 
varicose veins had not been much of a problem for him in his 
occupation as a certified public accountant (CPA).  He was 
semi-retired and mostly worked during the tax season.  He 
stated that approximately 10 years earlier his leg pain began 
to return and complained of a little intermittent pain 
approximately once per month.  He described it as an aching 
with occasional spasm-type sensation that lasted for a few 
seconds and was relieved spontaneously or by rubbing.  He was 
not receiving any treatment for the disorder.  There was no 
evidence of numbness of tingling.  His walking was limited to 
one block due to fatigue and shortness of breath.  He stated 
he had compression hose, but that he did not use them.  
Physical examination revealed very mild, very minimal 
varicosities slightly protruding on the right anterior thigh.  
There was no swelling or edema about the legs.  There was 
very minimal bluish discoloration.  An examination of the 
feet also revealed varicose veins and post-inflammatory 
hyperpigmentation.  The veins examination diagnosis was 
varicose veins.  The examiner stated they did not seem to 
impact his ability to work as an accountant and did not seem 
to affective his activities of daily living to a great 
degree.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral varicose veins disorder 
is presently manifested by mild varicose veins without 
evidence of persistent edema, stasis pigmentation, or eczema.  
The evidence does not demonstrate that a 20 percent rating 
for either the right or left leg varicose vein disorder is 
warranted.  The Board notes that the rating criteria have 
changed since the present 30 percent rating was assigned in 
May 1957 and that the applicable current criteria provide for 
separate combined ratings for varicose veins for the lower 
extremities.  The present 30 percent rating, however, has 
been in effect for more than 20 years and is protected.  The 
preponderance of the evidence is against the veteran's claim.

Pes Cavus

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).

In this case, service records show that upon service 
enlistment examination in March 1943 the veteran had 
asymptomatic first degree pes planus.  In June 1966, he was 
noted to have hammertoes 2, 3, 4, and 5, bilaterally.   His 
April 1947 discharge examination revealed hammer toes to the 
feet.  Service connection was established for bilateral pes 
cavus in March 1947 and a 30 percent rating was assigned.  
The rating was reduced to 10 percent in an October 1951 
rating decision.  In correspondence dated in April 2004 the 
veteran requested entitlement to an increased rating.

On VA examination in May 2004 the veteran complained of pain 
to the sides of the feet, left greater than right.  The pain 
was precipitated by walking and standing and relieved by 
rest.  He stated he could walk for approximately four blocks 
before experiencing pain.  He reported he had occasional 
swelling and that he had debridement of painful calluses 
every six month by a private podiatrist.  He stated he 
experienced flare-ups where it felt as if his feet were 
expanding in his shoes approximately once every seven to ten 
days.  Elevating the foot seemed to relieve his symptoms.  He 
stated he used corrective, custom-made shoes and could not 
walk without them.  

Physical examination revealed ankle range of motion of 
plantar flexion to 30 degrees, bilaterally, and limitation of 
bilateral dorsiflexion of minus five degrees.  Subtalar joint 
range of motion was limited to inversion and eversion.  There 
was no pain on motion to any of the joints.  Light touch 
sensation was intact except for the left hallux.  Flare-up 
symptoms could not be elicited during examination.  Muscle 
strength was 5/5, except for 4/5 strength to dorsiflexion.  
There was objective evidence of tenderness to palpation of 
the lateral and plantar aspects of the fifth metatarsal head, 
bilaterally.  There did not seem to be any limitations of 
gait, standing, or walking.  There were plantar callosities 
to the fifth metatarsal heads.  Dorsalis pedis and posterior 
tibial pulses were 2/4, bilaterally.  There were hammer toes 
deformities, one through five, bilaterally, with bilateral 
high arch, claw foot and forefoot equinus.  There was no 
evidence of flat foot, but there was a mild bilateral hallux 
abductovalgus with good range of motion to the bilateral 
first metatarsophalangeal joints.  X-rays revealed 
significant extensor contraction of the metatarsophalangeal 
joints and significant flexion contraction at the 
interphalangeal joints of all ten digits.  The diagnosis was 
bilateral claw foot with hammer toes one through five, 
bilaterally.

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral pes cavus is presently 
manifested by all toes hammer toes and very painful 
callosities with significant extensor contraction of the 
metatarsophalangeal joints and significant flexion 
contraction at the interphalangeal joints.  Although there is 
no evidence of marked contraction of plantar fascia with 
dropped forefoot or marked varus deformity, the veteran's 
disability picture more nearly approximates the criteria 
required for the maximum rating under diagnostic code 5278.  
There is no evidence of any marked interference with 
employment due to this disability as to warrant referral for 
extraschedular rating consideration.  Therefore, an increased 
schedular rating of 50 percent, but no higher, is warranted.  

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).  

In this case, the veteran reported that he was presently 
working 20 hours per week as a CPA and noted that he had last 
worked full-time in 1980.  He stated his current monthly 
earned income was $450.  He noted he had completed four years 
of college education.  On VA general medical examination in 
May 2004 he reported that he was semi-retired from his own 
public accounting firm and that he worked part-time.  A May 
2004 VA orthopedic examiner noted that the veteran was not 
able to work a full-time job or perform physical work, but 
that he could work two to three hours as a part-time 
accountant.  He did not attribute the veteran's inability to 
work full time to any service-connected disabilities.

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected 
disabilities.  His combined service-connected disability 
rating is 80 percent with consideration of the present 
increased rating determination and he meets the schedular 
criteria for TDIU consideration.  The persuasive evidence, 
however, shows his service-connected disabilities are not so 
disabling as to render him unemployable.  Although the 
veteran reported current monthly income of $450 per month 
from his own business, the Board finds his employment is not 
marginal as the medical evidence demonstrates he is able to 
work approximately 15 hours per week as a public accountant.  
His income earning potential is shown to be greater than his 
present monthly self-employment income.  Therefore, his claim 
for entitlement to TDIU must be denied.


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral derangement with hypertrophic arthritis of the 
thoracolumbar spine is denied.  

Entitlement to a rating in excess of 30 percent for bilateral 
varicose veins is denied.

Entitlement to a 50 percent rating for bilateral pes cavus, 
but no higher, is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


